Citation Nr: 1521576	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran contends that he has current hearing loss related to exposure to loud noise in service associated with military weaponry without the use of hearing protection.  He was afforded a VA examination in June 2011 and was diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2014).  

In October 2011, the audiologist who conducted the June 2011 examination reviewed the Veteran's claims file and concluded that a definitive opinion as to whether his hearing loss was the result of noise exposure in service could not be rendered "without resort to speculation."  The examiner reasoned that the Veteran's hearing was within normal limits bilaterally during his 1961 entrance examination, but that a formal audio examination was not performed during his separation examination in 1964 and that he did not list any ear or hearing difficulties on his report of medical history form completed at the time of separation.  Also, a whisper test which was conducted suggested that his hearing was within normal limits bilaterally.

The October 2011 opinion is insufficient because it is based upon an inaccurate history.  Although the audiologist reasoned that the Veteran did not list any ear or hearing difficulties on his report of medical history form completed at the time of separation from service, the July 1964 report of medical history form does include a report of "ear, nose, or throat trouble."  Hence, the October 2011 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Also, the opinion weighs neither for nor against the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's hearing loss.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to determine the etiology of his current hearing loss.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

For any hearing loss diagnosed since September 2010, the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset in service, had its onset in the year immediately following service, is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any hearing loss diagnosed since September 2010, the Veteran's reported noise exposure in service, and his report of "ear, nose, or throat trouble" on the July 1964 report of medical history form completed for purposes of separation from service.

The examiner must provide reasons for each opinion given.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




